Case 9:20-cv-80469-KAM Document 16 Entered on FLSD Docket 06/22/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 9:20-cv-80469

  NELSON FERNANDEZ

          Plaintiff,

  v.

  THE WALKING COMPANY, a foreign
  for-profit corporation

        Defendant.
  __________________________________/

                                               ORDER

          THIS Cause is before the Court on Spire Law’s Motion to Withdraw As Counsel of Record

  for Defendant, The Walking Company (“Defendant”), and the Court having reviewed the Motion

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED

  that:

       1. Spire Law’s Motion to Withdraw as Counsel of Record for Defendant is hereby

          GRANTED.

       2. Heather M. Meglino, Esq. and Spire Law are hereby relieved of any further obligations in

          connection with this matter.

       3. All further pleadings and correspondence directed to Defendant shall be sent to Julie

          Saltoun, Julie Saltoun, Assistant General Counsel, The Walking Company, 25 W.

          Anapamu       St.   Santa       Barbara,   CA     93101,     Fax    (805)     962-9460,

          JulieS@thewalkingcompany.com.
Case 9:20-cv-80469-KAM Document 16 Entered on FLSD Docket 06/22/2020 Page 2 of 2



     4. Defendant shall be given a thirty (30) day extension of time to file a response to the

         Complaint in this matter.

     5. Defendant shall have thirty (30) days from the date of this Order to retain new counsel.

         Defendant is cautioned that “[t]he rule is well established that a corporation is an artificial

         entity that can act only through agents, cannot appear pro se, and must be represented by

         counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). Accordingly,

         the artificial-entity Defendant cannot defend this action until it is represented by counsel.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 22nd day of June, 2020.




                                                                KENNETH A. MARRA
                                                                United States District Judge
